 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 826, International Union of Electrical, Radioand Machine Workers, AFL-CIO and CLC andLinda Fields and Otis Elevator Company, Inc.,Party to the Contract. Case 25-CB-429027 October 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 9 September 1981, Administrative Law JudgeIrwin H. Socoloff issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed cross-exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The complaint alleges that the RespondentUnion, Local 826, International Union of Electri-cal, Radio and Machine Workers, AFL-CIO andCLC, violated Section 8(b)(l)(A) and (2) of theAct by maintaining and enforcing a provision in itscollective-bargaining agreement with Otis ElevatorCompany which grants superseniority for purposesof layoff and recall to local union officers. Thejudge found that the one officer named in the com-plaint, the financial secretary, occupied a positionwhich relates in general to furthering the bargain-ing relationship and recommended dismissing thecomplaint, citing Limpco Mfg. Co., 230 NLRB 406(1977), enfd. sub nom. Anna D'Amico v. NLRB, 582F.2d 820 (3d Cir. 1978). For the reasons statedbelow, we do not agree.The facts, as set out in more detail in the judge'sdecision, are not in dispute. The Respondent Unionhas served since 1965 as the collective-bargainingrepresentative of the salaried and hourly employeesat Otis Elevator Company's Bloomington, Indianaplant. All its collective-bargaining agreements withthe Employer, from the initial 1966 contract to thepresent contract which is effective to 1983, con-tained a superseniority clause providing that "inthe event there should be a decrease in the work-ing force, the Local Union Officers, including ne-gotiation committee members, shall be the last tobe laid off and the first to be recalled."' Since set-i The Respondent Union represents the salaried employees in one unitand the hourly employees in another unit. The units have separate collec-tive.bargaining agreements. The salaried unit superseniority provision isthe focus of the instant case.268 NLRB No. 12tlement of a 1969 grievance, the Employer and theRespondent Union have agreed not to apply the su-perseniority provision to members of the union ne-gotiating committee. Only the five Local officers-president, two vice presidents, financial secretary,and recording secretary-along with the stewards2have been eligible for superseniority under the con-tract since 1969.In the late summer of 1980 the Employer cutback its work force, resulting in numerous layoffsand downgrading of employees. One of thosedowngradings involved salaried production clerks,the Employer determining that one of the presentproduction clerks would have to be reassigned tothe lower paid position of inventory clerk. On 27August 1980, one of the Employer's supervisors in-formed production clerk Linda Fields that she wasbeing "bumped" into the position of inventoryclerk while fellow production clerk David Carter,who was the union financial secretary, was beingretained as a production clerk. Fields had greaterseniority than Carter for the purpose of layoff andrecall under the contract, and would have been re-tained in the higher paying classification whileCarter would have been downgraded had therebeen no superseniority clause. When Fields protest-ed her downgrading to the Employer's personnelmanager, he replied that the Respondent Unionwas relying on the 1969 grievance settlementwhich acknowledged the contractual right of unionofficers to superseniority. Fields was downgradedto the position of inventory clerk on 2 September1980. She was reassigned as production clerk inlate December, was downgraded to inventory clerkagain on or about I February 1981, and was finallyreassigned as production clerk in mid-March 1981.The Respondent Union's financial secretary iselected and serves as the organization's financial of-ficer. His responsibilities include accounting for allmoney received by the Union, paying all theUnion's bills, preparing the Union's monthly finan-cial reports, maintaining the Union's books and ac-counts, processing dues-checkoff authorizationcards, ensuring that dues are deducted for all em-ployees who have authorized checkoff, and manag-ing union strike benefits. The financial secretaryserves on the Union's executive board, comprisedof the five officers, three trustees, and six members-at-large. At the monthly executive board meetings,third-step contractual grievances are discussed and2 The superseniority clause of the collective-bargaining agreement con-tains a provision regarding superseniority for stewards, in addition to theprovision regarding superseniority for local union officers. The stewardsuperseniority provision states that "Salaried Stewards shall, among theplant clerical employees and inspectors, be the last to be laid off and thefirst to be recalled," It is not at issue in the instant case.180 ELECTRICAL WORKERS IUE LOCAL 826 (OTIS ELEVATOR)the executive board votes whether to pursue thegrievance. The financial secretary and the other ex-ecutive board members attend the monthly meet-ings of the shop stewards at which pending con-tractual grievances are considered.As noted above, the judge recommended thatthe complaint be dismissed, finding that the Re-spondent Union's financial secretary performedduties entitling him to exercise superseniority rightsunder the standards set forth in Limpco Mfg. How-ever, the Board recently reexamined the issue ofsuperseniority for union officials in Gulton Electro-Voice, 266 NLRB 406 (1983), and on reconsider-ation decided to overrule Limpco and its progeny.In Gulton, at 409, the Board announced, for reasonsset forth in detail therein, that:We will find unlawful those grants of super-seniority extending beyond those employeesresponsible for grievance processing and on-the-job contract administration. We will findlawful only those superseniority provisionslimited to employees who, as agents of theunion, must be on the job to accomplish theirduties directly related to administering the col-lective-bargaining agreement.Here, the judge engaged in a detailed examinationof the record evidence concerning the duties andactivities of the financial secretary and found thatthe financial secretary "does not engage in stew-ard-type functions at the plant level." That findingis fully supported by the record, and we affirm it.Therefore, under Gulton, we find that the mainte-nance and enforcement of the collective-bargainingagreement provision granting superseniority tolocal union officers was unlawful as applied to theRespondent Union's financial secretary.3Accord-ingly, we find that the Respondent Union has vio-lated Section 8(b)(1)(A) and (2) of the Act bymaintaining and enforcing the superseniority clausewith respect to its financial secretary. Furthermore,by according David Carter superseniority underthe disputed clause and thereby affecting employ-ees who would not have been affected if the col-lective-bargaining agreement had not accorded thefinancial secretary superseniority, the RespondentUnion further violated Section 8(b)(1)(A) and (2).3 In finding that the Union acted unlawfully, we note that the super-seniority clause at issue herein appears to apply only to layoffs and re-calls. Indeed the contractual clause speaks only of "in the event thereshould be a decrease in the working force" local union officers will be"the last to be laid off and the first to be recalled." Yet here the Re-spondent Union applied the clause in a situation where the union officerfaced, not layoff, but merely a downgrading to a lower paying job. Thereis no contention or evidence that financial secretary Carter would havebeen laid off had the Respondent Union not applied the superseniorityclause to his situation.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order thatit cease and desist therefrom and take certain af-firmative action designed to effectuate the policiesof the Act.We have found that the superseniority provisionhere in dispute is unlawful and we shall thereforeorder that the Respondent Union cease and desistfrom maintaining or enforcing the superseniorityclause in the collective-bargaining agreement withrespect to the Respondent Union's financial secre-tary. To remedy the discriminatory application ofthe unlawful clause, we shall order the RespondentUnion to notify the employer and any affected em-ployee in writing that it has no objection to the re-instatement of any affected employee to the posi-tion he or she held prior to the enforcement of thesuperseniority clause against him or her. We shallfurther order the Respondent Union to make wholeany affected unit employee for loss of earningswhich may have been suffered as a result of thediscrimination against the affected employee. Back-pay shall be computed in the manner established bythe Board in F. W. Woolworth Company, 90 NLRB289 (1950), with interest as provided in FloridaSteel Corp., 231 NLRB 651 (1977). See generallyIsis Plumbing Co., 138 NLRB 716 (1962). Finally,we shall order that Respondent Union cease anddesist from in any like or related manner restrain-ing or coercing employees it represents in the exer-cise of the rights guaranteed employees by Section7 of the Act.CONCLUSIONS OF LAW1. Otis Elevator Company, Inc. is an employerengaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Local 826, International Union of Electrical,Radio and Machine Workers, AFL-CIO and CLC,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By maintaining and enforcing a clause in itscollective-bargaining agreement with the employerwhich accords the Respondent Union's financialsecretary superseniority, the Respondent Union hasengaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8(b)(l)(A) and(2) of the Act.4. By according Union Financial SecretaryDavid Carter superseniority to the detriment of an-other unit employee under the clause found unlaw-ful herein, the Respondent Union has engaged inand is engaging in an unfair labor practice within181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of Section 8(b)(l)(A) and (2) of theAct.5. The foregoing unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board herebyorders that the Respondent Union, Local 826,International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO and CLC, its officers,agents, and representatives, shall1. Cease and desist from(a) Maintaining, enforcing, or otherwise givingeffect to the clause in its collective-bargainingagreement with Otis Elevator Company, Inc., ac-cording the Respondent Union's financial secretarysuperseniority for purposes of layoff and recall orany other purpose.(b) Causing or attemping to cause the employerto discriminate against employees in violation ofSection 8(a)(3) of the Act.(c) In any like or related manner restraining orcoercing employees of the employer in the exerciseof the rights protected by Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a) Make whole any unit employee for loss ofearnings he or she may have suffered as a result ofthe discrimination against him or her, such lostearnings to be determined in the manner set forthin the section of this decision entitled "TheRemedy."(b) Notify the employer and any affected em-ployee in writing that the Respondent Union hasno objection to reinstating any affected unit em-ployee who but for the unlawful assignment of su-perseniority would not have been downgraded.(c) Post at its meeting hall copies of the attachednotice marked "Appendix."4Copies of the notice,on forms provided by the Regional Director forRegion 25, after being signed by the RespondentUnion's authorized representative, shall be postedby the Respondent Union immediately upon re-ceipt, and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent Unionto ensure that the notices are not altered, defaced,or covered by any other material.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."(d) Mail signed copies of the attached noticemarked "Appendix" to the Regional Director forRegion 25, for posting by the Employer, if it iswilling.(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT maintain or enforce any clause inour collective-bargaining agreement with Otis Ele-vator Company, Inc., according the financial secre-tary superseniority with respect to layoff or recall.WE WILL NOT cause or attempt to cause Otis El-evator Company, Inc. to discriminate against anyemployee by requiring that the collective-bargain-ing agreement be enforced so as to downgrade himor her instead of the financial secretary when thefinancial secretary does not in fact have greater se-niority in terms of length of employment.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights protected by Section 7 of the Act.WE WILL notify Otis Elevator Company, Inc.that we have no objection to reinstating affectedunit employee Linda Fields, who but for the un-lawful assignment of superseniority would not havebeen downgraded.WE WILL make the above-named employeewhole for any loss of earnings she may have suf-fered as a result of the discrimination against her,with interest.LOCAL 826, INTERNATIONAL UNIONOF ELECTRICAL, RADIO AND MA-CHINE WORKERS, AFL-CIO ANDCLCDECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Upona charge filed on September 15, 1980, by Linda L.Fields, an individual, against Local 826, InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO and CLC, herein called the Respondent, the Gener-al Counsel of the National Labor Relations Board, by theRegional Director for Region 25, issued a complaintdated October 24, 1980, alleging violations by the Re-182 ELECTRICAL WORKERS IUE LOCAL 826 (OTIS ELEVATOR)spondent of Section 8(b)(2) and (A) and Section 2(6) and(7) of the National Labor Relations Act, herein calledthe Act. The Respondent, by its answer, denies the com-mission of any unfair labor practices.Pursuant to notice, trial was held before me in Bloom-ington, Indiana, on July 8, 1981, at which the GeneralCounsel and the Respondent were represented by coun-sel and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evi-dence. Thereafter, the parties filed briefs which havebeen duly considered.On the entire record in this case and from my observa-tions of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONOtis Elevator Company, Inc., a New Jersey corpora-tion, maintains a plant in Bloomington, Indiana, where itis engaged in the manufacture, sale, and distribution ofelevator equipment and related products. During theyear preceding issuance of the complaint, a representa-tive period, it purchased and received at the Blooming-ton plant goods and materials valued in excess of $50,000which were sent directly from points located outside theState of Indiana. I find that Otis Elevator Company, Inc.is an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.1l. LABOR ORGANIZATIONThe Respondent is a labor organization within themeaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent has, since 1965, served as collective-bargaining representative of the salaried and hourly paidemployees at the Bloomington plant. Its initial contractswith the employer, and succeeding agreements,1havecontained, in identical language, superseniority provi-sions as follows:Salaried Employees AgreementNotwithstanding the other provisions of this Arti-cle, in the event that there should be a decrease inthe working force, the Local Union Officers, in-cluding negotiation committee members, shall bethe last to be laid off and the first to be recalledprovided that they have the ability and fitness toperform the available work.The Salaried Stewards shall, among the plantclerical employees and inspectors, be the last to belaid off and the first to be recalled provided thatthey have the ability and fitness to perform theavailable work within the department.I The salaried employees and the hourly paid workers are covered byseparate agreements.Production and Maintenance Employees AgreementNotwithstanding the other provisions of this Arti-cle, the stewards shall, among the employees in thedepartment, be the last to be laid off and the first tobe rehired, provided they have the ability to per-form the work available within the department.Notwithstanding the other provisions of this Arti-cle, Officers, Executive Board Members, GrievanceCommittee Members, and Negotiating CommitteeMembers shall, among the employees within thePlant, be the last to be laid off and the first to berehired, provided they have the ability to handlethe work available.Late in the summer of 1980, the employer reduced itswork force, necessitating the layoffs and downgradingsof a large number of employees. On August 27, the Re-spondent Union enforced the superseniority provisions,thus causing Linda L. Fields, a salaried production clerk,to be "bumped" to the lower paying position of invento-ry clerk while her fellow production clerk, DavidCarter, the then financial secretary of the Union, was re-tained in the higher paying classification. At the timeFields had greater actual seniority than Carter, under thecontract, for layoff and recall purposes, and, but for theoperation of the superseniority provisions, would havebeen retained in the higher paying classification whileCarter would have been downgraded.In the instant case, the General Counsel contends thatCarter, as financial secretary of the Union, did not haveduties involving the implementation or administration ofthe collective-bargaining agreement, and did not engagein the processing of grievances or other steward-type ac-tivities at the plant level, and, therefore, when the Re-spondent caused the superseniority provisions of theagreement to be applied to his benefit, and to the detri-ment of Fields, it acted in violation of Section 8(b)(2)and (1)(A) of the Act. The Respondent argues that theintegral importance of the financial secretary to theproper and efficient functioning of the union entity ren-ders the occupant of that position a proper recipient ofsuperseniority benefits for layoff and recall purposes.B. Facts2Notwithstanding the language of the contractual su-perseniority provisions, the parties have, since the dispo-sition of a 1969 grievance, limited superseniority rights tostewards and to the five union officers (president, twovice presidents, recording secretary, and financial secre-tary). Thus, as a matter of practice under the contract,superseniority rights do not extend to members, quamembers, of the Union's executive board, negotiatingcommittee, or grievance committee. The superseniorityprovisions have been applied to situations of layoff andrecall, and to downgradings which occur as a result oflayoffs.2 The factfindings contained herein are based on a composite of rele-vant documentary and testimonial evidence introduced at the hearing.The record is free of significant evidentiary conflict.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 22, 1980, Fields was informed by her su-pervisor, George Howell, that the employer would insti-tute a reduction in force, affecting her classification butthat she, Fields, would not be laid off or downgraded.However, 5 days later, Howell told Fields that shewould be "bumped" to a lower paying job, and thatCarter would be retained as a production clerk, because,as the Union's financial secretary, Carter had supersen-iority rights. When Fields protested to John Bywater,the employer's personnel manager, she was informed thatthe Union had produced the settlement of the 1969grievance, granting superseniority rights to union offi-cers. Fields' subsequent request, made to the Union, thatit file a grievance on her behalf was ignored. On Septem-ber 2 she was downgraded to the position of inventoryclerk where she worked until the end of December. Fol-lowing reinstatement to her former job, Fields was againdowngraded, to the inventory clerk position about Feb-ruary 1. In mid-March, she was returned to her perma-nent classification job.The Respondent Union is not an amalgamated union.It represents but one group of employees, the Otis em-ployees working at the Bloomington plant. Its officers,all of whom are elected, and its 728 members are em-ployees of Otis. The affairs of the Union are handled byits executive board which consists of the five officers,three trustees, and six members-at-large. Contracts arenegotiated by a committee which includes the president,the two vice presidents, and four elected members. Thiscommittee acts after it receives, from the members, theirsuggestions concerning contract changes.3All collective-bargaining agreements, negotiated by the committee, aresubject to ratification by the membership.The Union's financial secretary is its sole financial offi-cer. His responsibilities include receiving and accountingfor all money paid to the Union; preparing vouchers andcosigning checks, insuring that bills are paid, preparingand presenting monthly financial reports to the executiveboard and the membership and per capita tax reports tothe International Union, maintaining the Union's booksand accounts, preparing necessary income tax reports,maintaining checking and savings accounts, participatingin the conduct of quarterly and annual audits, receivingmail, ordering and maintaining office equipment and sup-plies, processing dues-checkoff authorization cards, en-suring that dues are deducted for all employees whohave authorized checkoff, and managing strike benefits.The financial secretary attends the monthly executiveboard meetings at which third-step grievances are dis-cussed, and recommendations to the membership, withrespect to whether or not to proceed with such griev-ances to arbitration, are formulated. This officer, alongwith the other members of the executive board, also at-tends the monthly meetings of the shop stewards atwhich all pending grievances are considered. The finan-cial secretary spends some 12 hours per week in per-formance of his official duties for which he is paid $75per month plus compensation for "lost time" from work.In 1980, the financial secretary, Carter, was appointed by3 Of the approximately 350 members who, in 1980, submitted recom-mendations to the Union, suggesting changes in the contract, none urgedthat seniority preference for union officers be discontinued.the president, with the approval of the membership, totake notes at negotiation meetings. However, this ap-pointment was apparently unrelated to Carter's financialsecretary position and, in any event, his role at negotia-tions was limited to note-taking.C. ConclusionsIn Dairylea Cooperative,4the Board held that contractclauses granting superseniority rights to union stewardsare lawful provided such benefits are bestowed solely forpurposes of layoff and recall. While finding that theseclauses have an inherent tendency to discriminate againstemployees for union-related reasons, the Board conclud-ed that superseniority clauses, which operate to keep thesteward on the job, are nonetheless permissible becausethey maintain the ability of the steward to perform hisfunctions, thus benefiting all unit employees. In subse-quent cases, the Board approved superseniority arrange-ments which not only permit stewards to avoid layoffbut also downgrading.5In recent years, a divided Boardhas also considered the issue presented in this case,namely, whether superseniority may be provided tounion officers who do not engage in steward-type func-tions.A Board majority (then Chairman Fanning and Mem-bers Murphy and Walther) found in Electrical WorkersLocal 623 (Limpco Mfg., Inc.),6that superseniority rightslawfully had been invoked to prevent the layoff of theunion's recording secretary, one of its four officers andthe only union officer employed at the Limpco plant.That officer did not have official responsibility for thehandling of grievances. The majority, in concluding thatsuperseniority arrangements need not be limited in appli-cation to individuals engaged in processing or adjustinggrievances at the workplace, noted:What is at stake is the effective and efficient repre-sentation of employees by their collective-bargain-ing representatives. Certainly, the representationalactivities carried out by union officials involved inthe administration of the collective-bargainingagreement on behalf of employees extend beyondthe narrow confines of grievance processing. Theseencompass at the very least a functioning local toassert the presence of the union on the job.' The Actguarantees employees the right to be so representedthrough the collective-bargaining process. In fact,perhaps the most important union officer, the presi-dent, is usually not involved in grievance proceed-ings ...The majority held that "once it has been initially demon-strated that the official responsibilities of the union offi-cer in question bear a direct relationship to the effectiveand efficient representation of unit employees" applica-tion of contractual superseniority to this officer is pre-4 219 NLRB 656 (1975), enfd. sub nom. NLRB v. Teamsters Local 338,531 F.2d 1162 (2d Cir. 1976).5 See, e.g., Parker-Hannifin Corp.., 231 NLRB 884 (1977).6 230 NLRB 406, 407-408 (1977), enfd. sub nom. D'Amico v. NLRB,582 F.2d 820 (3d Cir. 1978)184 ELECTRICAL WORKERS IUE LOCAL 826 (OTIS ELEVATOR)sumptively valid. Dissenting, Members Jenkins-and Pen-ello opined that the grant of superseniority benefits tounion officials whose representation functions are'not re-lated to their presence on the job is presumptively in-valid. In Otis Elevator Co.,7 a Board majority approvedseniority preference for additional officers "because intheir official capacities they contribute to the ability ofthe union to represent the unit efficiently and effective-ly." Thereafter, in American Can Co.,8 a divided Boardsanctioned application of contractually established super-seniority benefits to union officials who served, respec-tively, as a guard (a doorman) and a trustee (whose offi-cial duty it was to take charge of the hall and the union'sproperty). In that case, the majority held that documen-tary descriptions of the duties of the officers in question,which showed no visible or direct impact by them oncontract administration, were insufficient to overcomethe presumption of lawful application of supersenioritybenefits.Subsequent to issuance by the Board of the AmericanCan decision, the United States Court of Appeals for theThird Circuit, in D'Amico v. NLRB,9reviewed theBoard's decision in Limpco. Agreeing with the Boardmajority, that the union's recording secretary was aproper recipient of superseniority benefits, the courtrelied on factual findings that the officer "participated in-formally in processing grievances and assisting stewardsin resolving grievances, and advised stewards and fore-men on contract interpretation. She was asked by thechief steward to attend meetings to help formulate bar-gaining ideas. During a recent strike, she was in chargeof scheduling pickets and handling money for the pick-ets." In light of these factors, the court concluded thatapplication of the superseniority clause was valid as theunion had met its burden by producing "credible proofthat the individual in question was officially assignedduties which helped to implement the collective-bargain-ing agreement in a meaningful way."Following the court's decision in D'Amico, the Board,sua sponte, reconsidered its American Can'°holding,and, by plurality decision, overturned it. Members Jen-kins and Penello, the dissenters in Limpco, held thatunion officers may not benefit from superseniorityclauses except when the officers also serve as stewardsor otherwise engage in administration of the contract atthe place and during the hours of their employment.Member Murphy, while concurring in the result reachedby Members Jenkins and Penello, did so because, in herview, the demonstrated duties of the guard (doorman)and the trustee (who took charge of the hall and the7 231 NLRB 1128 (1977).s 235 NLRB 704 (1978).9 Supra.LO American Can Co. (11), 244 NLRB 736 (1978).union's property) did not relate "to the general further-ing of the bargaining relationship." In her concurrence,Member Murphy emphasized her continued adherence tothe Limpco rationale. Dissenting, then Chairman Fanningand Member Truesdale continued to support the originaldecision in American Can.For present purposes, I regard the Board's majoritydecision in Limpco as still good law since three of thefive Board members, in the Board's most recent decisionin this area, affirmed its general rationale. I regard thecurrent state of the law as this: When superseniorityclauses are applied to union officials, stewards or offi-cers, whose duties relate, in general, to furthering thebargaining relationship, the tendency of such clauses todiscriminate against employees based on union consider-ations is offset by the representational benefits gained byall unit employees.In the instant case, the financial secretary, whose su-perseniority rights are challenged, does not engage insteward-type functions at the plant level. He is, however,the Union's financial officer and, as the record evidencedemonstrates, he is vital to the proper and efficient func-tioning of the Union entity and, hence, to the ability ofthe Union to administer the contract and represent theemployees. This is not a case in which superseniorityrights were granted to a doorman but, rather, to one ofthe highest ranking and most responsible of union offi-cials. The officer was elected by his fellow unit employ-ees to serve as the sole financial officer of a union whichexists to serve the employees of this particular unit. Heplays a vital role in the ability of the Union to functionand to assert its presence on the job. For these reasons, Iconclude that, under Limpco, the Respondent Union didnot violate the Act by causing the superseniority provi-sions of the contract to be applied to this officer.CONCLUSIONS OF LAW1. Otis Elevator Company, Inc. is an employer en-gaged in commerce, and in operations affecting com-merce, within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Respondent, Local 826, International Union ofElectrical, Radio and Machine Workers, AFL-CIO andCLC, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. The Respondent has not violated the Act as allegedin the complaint.[Recommended Order for dismissal omitted from pub-lication.]I In addition, at the monthly executive board meetings, he partici-pates, formally, in the grievance process. He also, as noted, attends theregular meetings of the shop stewards.185